RUBEN ANGEL CASTRO,

 

FILED

UNITED STATES DISTRICT COURT | September 3, 2019. |/
EASTERN DISTRICT OF CALIFORNIA | cree usositeicr court |

 

 

 

EASTERN DISTRICT OF 4 \
CALIFORNIA
UNITED STATES OF AMERICA, Case No. 2:19-mj-00142-EFB
Plaintiff,
V. ORDER FOR RELEASE OF

PERSON IN CUSTODY

Defendant.

 

 

UNITED STATES MARSHAL:
This is to authorize and direct you to release RUBEN ANGEL CASTRO

Case No. 2:19-mj-00142-EFB Charges 21 USC § 846, 841(a)(1) from custody for

the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

50,000.00 Co-signed

xX Unsecured Appearance Bond $
by Karla Cortez

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety

____ Corporate Surety Bail Bond
(Other): Defendant to be released from USM to the
custody of Pretrial Services on 9/4/2019 at 9:00 AM.
Pretrial Supervision conditions as stated on the record
in open court.

Issued at Sacramento, California on September 3, 2019 at 2:00 PM

» Zeb ff

a U7
Magistrate Judge Kendall J. Newman

 
